FILED
                            NOT FOR PUBLICATION                              JUN 18 2014

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


DWIGHT CLAYTON BELTON,                           No. 13-15927

               Plaintiff - Appellant,            D.C. No. 3:11-cv-06360-CRB

  v.
                                                 MEMORANDUM*
RANDY GROUNDS, Warden; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                      for the Northern District of California
                    Charles R. Breyer, District Judge, Presiding

                              Submitted June 12, 2014**

Before:        McKEOWN, WARDLAW, and M. SMITH, Circuit Judges.

       Former California state prisoner Dwight Clayton Belton appeals pro se from

the district court’s summary judgment dismissing his 42 U.S.C. § 1983 action

alleging equal protection violations arising from an allegedly racially

discriminatory canteen incident. We have jurisdiction under 28 U.S.C. § 1291.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review de novo, Ford v. City of Yakima, 706 F.3d 1188, 1192 (9th Cir. 2013),

and we affirm.

      The district court properly granted summary judgment because Belton failed

to raise a genuine issue of material fact as to whether defendants acted with an

intent or purpose to discriminate against him on the basis of his race. See Furnace

v. Sullivan, 705 F.3d 1021, 1030 (9th Cir. 2013) (“To state a claim under 42 U.S.C.

§ 1983 for a violation of the Equal Protection Clause of the Fourteenth

Amendment a plaintiff must show that the defendants acted with an intent or

purpose to discriminate against the plaintiff based upon membership in a protected

class.” (citation and internal quotation marks omitted)).

      The district court did not abuse its discretion in denying Belton’s motion for

appointment of counsel because Belton failed to demonstrate exceptional

circumstances. See Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir. 2009) (setting

forth standard of review and explaining “exceptional circumstances” requirement).

      The district court did not abuse its discretion in denying Belton’s requests to

conduct additional discovery of eyewitnesses. See Tatum v. City of San Francisco,

441 F.3d 1090, 1100-01 (9th Cir. 2006) (setting forth standard of review and

explaining that summary judgment is appropriate “[a]bsent a showing by . . .

[plaintiff] that additional discovery would have revealed specific facts precluding


                                          2                                    13-15927
summary judgment”).

      We reject Belton’s contention that the district court did not provide him with

a fair opportunity to prosecute his case.

      AFFIRMED.




                                            3                                 13-15927